Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the at least one protrusion" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected as depending from a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada, (US 20140303617) in view of Avitall, (US 20120143179). 
Regarding claim 1, Shimada discloses (Figures 9-11) a medical apparatus (14) used to acquire electrical activity of patient anatomy, the apparatus (14) comprising: an elongated body; and a tip portion (24) coupled to the elongated body, the tip portion (24) comprising a plurality of substantially flat inflatable sections (64), each inflatable section (64) having a distal end that is unattached, each inflatable section (64) having a plurality of electrodes (26) in a two dimensional 
Regarding claim 2, Shimada further discloses that the tip portion (24) is a tulip balloon portion and the plurality of inflatable sections (64) comprise one or more holes (holes between the plurality of inflatable sections) extending through the plurality of inflatable sections (64) and configured to provide the pathway for physiological fluid to flow through the tip portion (24), ([0034], [0088]). 
Regarding claim 3, Shimada further discloses that the organ is a heart and the plurality of inflatable sections, when inflated, cause the plurality of electrodes to contact an inner surface of a heart chamber ([0034, [0056], [0088]).
	Regarding claim 7, Shimada further discloses that the plurality of electrodes (26) includes a group of electrodes which form an ablation electrode ([0096]).
Regarding claim 8, Shimada further discloses that the plurality of electrodes (26) are configured to acquire electrical signals from the surface of the organ during a mapping procedure and during an ablation procedure ([0096]).
	Regarding claim 9, Shimada further discloses that the plurality of inflatable sections (64) are configured to provide electrode coverage to acquire electrical activity of each of a plurality of portions of the organ while preventing physiological fluid restriction since physiological fluid is able to flow through the holes between the plurality of inflatable sections (64), ([0034], [0088]).
	Regarding claim 10, Shimada discloses (Figures 9-11) a medical apparatus (14) used to acquire electrical activity of patient anatomy, the apparatus (14) comprising: an elongated body; and a tulip balloon tip portion (24) coupled to the elongated body, the tulip balloon tip portion (24) comprising: a plurality of substantially flat inflatable sections (64) each having a distal end that is unattached, the plurality of inflatable sections (64) configured to provide a pathway for physiological fluid to flow through the tip portion (24), the plurality of inflatable sections (64) each having a plurality of electrodes (26) in a two dimensional array disposed on its outer surface, the plurality of inflatable sections (64) comprising: a first inflatable section; and a second inflatable section ([0034], [0088]). 
Shimada fails to disclose that the plurality of inflatable sections is configured to move between a first state and a second state; wherein at least a portion of the second inflatable section 
	Regarding claim 11, Shimada further discloses that the plurality of electrodes (26) are configured to contact an inner surface of a heart and acquire electrical signals from the inner surface of a heart chamber during a mapping procedure and during an ablation procedure ([0034], [0056], [0088], [0096]).
	Regarding claim 12, the Shimada/Avitall combination further teaches that the first inflatable section comprises a pair of opposing first inflatable sections (opposite sections 64 of Shimada), the second inflatable section comprises a pair of opposing second inflatable sections (another set of opposite sections 64 of Shimada), and each one of the pair of opposing second 
	Regarding claim 15, Shimada further discloses that in the second state, the plurality of electrodes (26) which are disposed on the outer surface contact an inner surface of a heart chamber and the first inflatable section is spaced from the second inflatable sections forming a gap to provide the pathway for the physiological fluid to flow ([0034], [0056], [0088], [0096]).
Regarding claim 16, Shimada further discloses that the plurality of inflatable sections (64) comprise one or more holes (spaces between the inflatable sections) to provide the pathway for physiological fluid to flow ([0034], [0056], [0088], [0096]).
	Regarding claim 17, Shimada further discloses that the plurality of electrodes (26) includes a group of electrodes which form an ablation electrode ([0096]).
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Avitall, as applied to claims 3 and 12 above, and further in view of Pomeranz et al. (US 5345936; hereinafter Pomeranz).
	Regarding claim 4, the Shimada/Avitall combination fails to teach that the at least one protrusion extends from the inner surface of the second inflatable section, wherein, in the first state, when the first inflatable section contacts the at least one protrusion, the first inflatable section is caused to flex, causing the plurality of electrodes to contact the inner surface of the heart chamber and cause a portion of the outer surface of the first inflatable section to be spaced from the inner surface of the heart chamber and provide the pathway for the physiological fluid to flow. However, Pomeranz teaches (Figure 11) a medical apparatus used to acquire electrical activity of patient anatomy in which at least one protrusion (spacing means 168) extends from the inner surface of a second inflatable section (second one of elements 163), wherein, in a first open state, 
Regarding claim 5, the Shimada/Avitall/Fang combination further teaches (Shimada; Figures 9-11) that in the second open state (shown in Figure 10), the first inflatable section (first one of elements 64) and the second inflatable section (second one of elements 64) are spaced from each other and form a gap between each other to provide a pathway for physiological fluid to flow through, as explained previously (Shimada; [0034], [0056], [0088], [0096]).
Regarding claim 13, the Shimada/Avitall combination fails to teach that each of the pair of opposing second inflatable sections comprise one or more protrusions disposed on an inner surface of each of the pair of opposing second inflatable sections and extending along the inner surface from a first protrusion end to a second protrusion end, wherein the one or more protrusions . 
Response to Arguments
Applicant’s arguments filed 11/04/2021 have been fully considered.
Applicant’s argument regarding the newly amended claim limitations are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references Shimada and Avitall, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794